Citation Nr: 1729535	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  14-20 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for Parkinson's disease. 


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1972.  He died in June 2015.  The appellant is his surviving spouse.  The Agency of Original Jurisdiction granted her request for substitution for the purpose of this appeal in August 2015.  See 38 U.S.C.S. § 5121A (LexisNexis 2017); 38 C.F.R. § 3.1010 (2016).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015 and December 2015, the Board remanded the above claim for further evidentiary development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran declined a Board hearing in his May 2014 substantive appeal.  He passed away in June 2015.  In August 2015, the appellant's request for substitution was granted.  In March 2017, the appellant requested a videoconference hearing before the Board.  To date, the appellant has not been scheduled for a videoconference hearing.  The appellant is entitled to a hearing before the Board as a matter of right.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2016).  Under the circumstances, the Board has no discretion and the case must be remanded to afford the appellant the opportunity to testify at the requested videoconference Board hearing.  See id.  Notice of the scheduled hearing should then be sent to the appellant's latest address of record.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should take appropriate steps in order to schedule the appellant for a videoconference hearing with a Veterans Law Judge, in accordance with her request.  Notice of the scheduled hearing should then be sent to the appellant's latest address of record.  A copy of the letter advising her of the time and date to report should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).


_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

